It is contempt of court for a person who knows of the existence of an order for his arrest, in the hands of an officer intending to serve the same upon him, to prevent wilfully, and by open force, either made or directed, the service of such process.But it is essential to constitute the offence in such case, that the party should be aware that the officer had an order which he might be desirous to execute.Where, on an order to show cause why a party should not be punished for contempt in resisting the service of process, the opposing affidavits render it clear that the party was innocent of any intention to resist service, the court will not direct a reference to enable the moving party to introduce proofs of such intention. (Re-> ported in 5 Abb. Pr. R. 84.)